Citation Nr: 0720883	
Decision Date: 07/12/07    Archive Date: 07/25/07	

DOCKET NO.  04-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service, reportedly from February 1951 
to February 1953.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2003 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico that denied the benefit sought 
on appeal.  In June 2006, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.


FINDING OF FACT

The veteran's family income exceeds the maximum annual rate 
established by law for payment of nonservice-connected 
pension benefits for a veteran with a spouse.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.271, 3.272 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2006 and May 2007.  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The basic facts in this case do not appear to be in dispute.  
The veteran filed a claim for nonservice-connected pension 
benefits in December 2002.  In that application the veteran 
reported that he received a gross monthly retirement benefit 
of $331 and monthly Social Security benefits of $502, while 
his wife received monthly retirement benefits of $318 and 
supplemental security of $129 a month.  The RO calculated 
that the veteran's yearly family income was $15,480 with the 
veteran's yearly income alone totally $10,116.  In denying 
the veteran's claim the RO explained in a March 2003 letter 
that the veteran's income as of December 1, 2002, exceeded 
the maximum annual disability pension set by law of $12,692 
for a veteran with one dependent.  

The veteran expressed disagreement with that decision and 
argued that he and his wife were estranged and that her 
income should not have been considered.  In the Supplemental 
Statement of the Case the RO explained that in the veteran's 
December 2002 application he indicated that he was living 
with his spouse and the VA treatment records showed she 
assisted the veteran with medical appointments.  As such, the 
RO concluded that the evidence did not support a finding of 
estrangement for VA purposes and explained they were required 
to count the veteran's spouse's income.  

The RO also pointed out that were the veteran able to provide 
additional evidence showing that he and his wife were 
estranged and permitted an exclusion of her income, the 
veteran's yearly income in excess of $10,000 a year would 
still exceed the annual income limitation for a veteran 
without a dependent of $9,894.  The veteran was also informed 
that if he and his spouse had considerable unreimbursed 
annual medical expenses that those expenses could reduce the 
annual income by excluding those expenses.  The RO indicated 
that they were separately sending the necessary forms for 
completion.  Correspondence from the RO to the veteran dated 
in August 2004 showed that appropriate forms to claim 
unreimbursed medical expenses was provided to the veteran, 
but the veteran did not return the completed form.

In June 2006, the Board returned the case to the RO for 
additional development including additional notice to the 
veteran and requesting the veteran complete and return 
certain forms, specifically an improved pension eligibility 
verification report and a medical expense report for each 
year since 2002.  However, after requesting the veteran to 
complete and return the forms by way of correspondence to him 
dated in October 2006 no response was received and the RO 
issued a Supplemental Statement of the Case and returned the 
case to the Board for further consideration.

At the outset, the Board notes that the veteran has not 
disputed the RO's calculations as to his family's yearly 
income, nor has he argued that the maximum annual rate 
provided to him in the Supplemental Statement of the Case is 
incorrect.  Rather, the veteran has simply argued that he 
does not believe that his wife's income should be considered 
in determining his eligibility for nonservice-connected 
pension benefits.  However, VA laws and regulations 
pertaining to computation of income for pension benefits 
provide that payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  See 38 C.F.R. § 3.271(a); see also 38 U.S.C.A. 
§ 1521(c) ("the rate [of pension] payable shall be reduced by 
the amount of the veteran's annual income and . . . the 
amount of annual income from such family members.")  However, 
38 C.F.R. § 3.272 pertaining to exclusions from income do not 
provide for any exclusion for spouse's income.  Therefore, 
there is no legal basis to exclude the veteran's spouse's 
income in calculating his family income for purposes of 
payment of nonservice-connected pension benefits.  

The Board would point out, that even were the veteran to 
establish that his wife and he were estranged at the time of 
his December 2002 application that his income alone in excess 
of $10,000 would be in excess of the annual income limitation 
for a veteran without dependents of $9,894.  The Board also 
acknowledges that as of June 2004 the veteran's spouse died 
and as of that date the veteran is clearly considered a 
veteran without dependents, but would be subject to the 
income limits for a veteran with no dependents, rather than 
the combined family income.  Therefore, since the veteran's 
income exceeds the maximum amount set forth by law, 
entitlement to nonservice-connected pension benefits is not 
established.


ORDER

Nonservice-connected disability pension benefits are denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


